United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
DEPARTMENT OF THE NAVY,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David Harrison, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2122
Issued: May 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2011 appellant, through his attorney, filed a timely appeal from a
May 12, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that modification of the June 9, 1997
wage-earning capacity determination was warranted.
FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated October 19, 2000,
the Board affirmed OWCP’s reduction of compensation based on a determination that the
selected position of Hospital Admitting Clerk (Department of Labor’s Dictionary of
1

5 U.S.C. § 8101 et seq.

Occupational Titles No. 205.362-018) represented appellant’s wage-earning capacity.2 OWCP
had accepted that appellant sustained a left knee contusion, and derangement of the anterior horn
of the left medial meniscus, as a result of a January 11, 1988 employment incident when
appellant slipped on ice.
On January 31, 1995 appellant underwent left knee arthroscopic surgery by Dr. Marc
Zimmerman, a Board-certified orthopedic surgeon, who noted in an April 26, 1995 note that
appellant could perform the hospital admitting clerk position. By decision dated June 9, 1997,
OWCP determined that the selected position of hospital admitting clerk represented appellant’s
wage-earning capacity. Appellant’s compensation for wage loss was reduced to reflect a wageearning capacity of $235.06 per week. By decision dated May 22, 1998, an OWCP hearing
representative affirmed the June 9, 1997 decision. In its October 19, 200 decision, the Board
affirmed the May 22, 2008 hearing representative’s decision. The history of the case as provided
in the Board’s prior decision is incorporated herein by reference.
In a letter dated August 25, 2010, appellant’s attorney stated that appellant’s
compensation had been reduced because OWCP found he could work as a parking lot attendant.
Appellant submitted an August 6, 2010 report from Dr. Zimmerman, who stated that he had
treated appellant since January 11, 1988 and his left knee condition had worsened to the point
that he required total knee replacement surgery on November 9, 2005. Because of the left knee
symptoms and abnormal gait, the degenerative arthritis in appellant’s right knee had worsened.
Dr. Zimmerman advised that appellant had intermittent severe pain in his left knee and recurrent
effusions in his right knee. He opined that appellant could not work as a parking lot attendant,
even if he could in 1997. Appellant also submitted current treatment notes from Dr. Zimmerman
commencing September 13, 2010.
In a decision dated January 12, 2011, OWCP denied the request for modification of the
wage-earning capacity determination. It found the medical evidence was insufficient to warrant
modification.
In a letter dated February 23, 2011, appellant’s attorney stated that he was submitting a
January 18, 2011 report from Dr. Zimmerman, as well as a set of his treatment notes. In the
January 18, 2011 report, Dr. Zimmerman stated that appellant’s right knee symptoms would not
have been as severe without the left knee injury. He noted that appellant was on pain medication
and it was recommended that appellant did not drive. Dr. Zimmerman stated that appellant was
unable to work at this time because of severe knee pain.
By decision dated May 12, 2011, OWCP denied modification of the January 12, 2011
decision.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
2

Docket No. 98-2446 (issued October 19, 2000).

2

rehabilitated, or the original determination was, in fact, erroneous.3 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.4
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background, of reasonable medical certainty and supported by medical
rationale explaining the medical opinion. The weight of medical evidence is determined by its
reliability, its probative value, its convincing quality, the care of the analysis manifested and the
medical rationale expressed in support of the physician’s opinion.5
ANALYSIS
In the present case, appellant has argued that a modification of the June 9, 1997 wageearning capacity determination is appropriate based on medical evidence showing a change in
appellant’s condition. The medical evidence of record, however, is not sufficient to show a
material change in the nature and extent of an employment-related condition.
In an August 30, 2010 report, Dr. Zimmerman opined that appellant could not work as a
parking lot attendant. The wage-earning capacity determination was based on the position of
hospital admitting clerk, not parking lot attendant. Moreover, Dr. Zimmerman did not provide a
rationalized medical opinion regarding a material change in an employment-related condition.
The accepted conditions are left knee contusion and derangement of the anterior horn of the left
medial meniscus. It appeared that Dr. Zimmerman was referring to a right knee condition as a
consequence of the left knee injury. A consequential right knee injury has not been accepted as
employment related. Dr. Zimmerman did not provide a rationalized medical opinion on the
issue, discussing the medical history and explaining how the employment-related left knee injury
contributed to a diagnosed right knee condition. If there was an aggravation of a right knee
condition, Dr. Zimmerman needed to explain the nature and extent of any aggravation caused by
an employment-related left knee condition.
In a January 18, 2011 report, Dr. Zimmerman again referred to right knee symptoms
without providing a rationalized medical opinion to establish a material change in an
employment-related condition. He did not discuss the hospital admitting clerk position.
Dr. Zimmerman referred to appellant’s pain medication, but to the extent that this contributed to
any disability there must be an opinion on causal relationship between medication and an
employment-related condition. The accompanying treatment notes do not provide an opinion on
the issues presented.
As noted, appellant’s burden of proof to establish a modification of the June 9, 1997
wage-earning capacity is warranted. The medical evidence must establish a material change in
an employment-related condition. For the reasons noted, appellant did not meet his burden of
proof in this case.
3

Sue A. Sedgwick, 45 ECAB 211 (1993).

4

Id.

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

3

On appeal, appellant’s attorney stated that his records showed appellant was found to be
able to work as a parking lot attendant and he had no record of a decision regarding a hospital
admitting clerk. There is no indication that the June 9, 1997 decision was mailed to the attorney;
but the record indicates that the attorney was not authorized until OWCP received a June 24,
1997 authorization letter. In addition, appellant’s attorney attended a January 29, 1998 oral
hearing before an OWCP hearing representative and presented arguments with respect to the
June 9, 1997 wage-earning capacity determination.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant did not establish a modification of the June 9, 1997 wageearning capacity determination was warranted.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 12, 2011 is affirmed.
Issued: May 14, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

